 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

FlLEI

MAR [] 7.2019

CLERK, U.S. D|STR|CT COURT
EASTEF|N D T CAL¥FORN|A

l'(

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

TIMOTHY PRUITT, CaSe NO. 2217-CV-00822 JAM-AC

Plaintiff, AMENDED PRETRIAL
CONFERENCE ORDER

V.

GENENTECH, INC., and DOES 1

)
)
)
)
)
)
)
THROUGH 10, INCLUSIVE, )
)
)

Defendants.

 

 

 

Pursuant to court order, a Pretrial Conference was held on
February 22, 2019 before Judge John Mendez. Jean K. Hyams and Sean
D. McHenry appeared as counsel for plaintiff; Lynne C. Hermle,
Julie A. Totten and Leo Moniz appeared as counsel for defendant.
After hearing and submission of additional papers by the parties,

the Court makes the following amended findings and orders:

 

lt JURISDICTION/VENUE
Jurisdiction is predicated upon 28 U.S.C. § 1331, and has
previously been found to be proper by order of this court, as has
venue. Those orders are confirmed.
II. JURY/NON*JURY
Plaintiff has demanded a jury trial, which defendant does not

contest.

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

III. STATEMENT TO BE READ TO JURY

 

Seven (7) days prior to trial the parties shall E-file a joint
statement of the case that may be read to the jury at the beginning
of jury selection.

IV. UNDISPUTED FACTS

1. Plaintiff was employed by Genentech from July 6, 1998
through July 27, 2016.

2. In or around June 2016, Plaintiff complained to Genentech
Senior Manager, Employee Relations Joe Rodriguez that he believed
his supervisor, Steve Graeff, was treating him differently because
of his race.

3. Genentech terminated Plaintiff's employment effective
July 27, 2016.

V. DISPUTED FACTUAL ISSUES

 

1. Whether Mr. Pruitt's report of race discrimination was a
substantial motivating reason for Genentech's decision to terminate
his employment.

2. Whether Mr. Pruitt's report of race discrimination was a
contributing factor in Genentech's decision to terminate his
employment.

3. Whether Mr. Pruitt was harmed as a result of his
termination from Genentech.

4. Whether Mr. Pruitt’s termination from Genentech was a
substantial factor in causing Plaintiff harm.

5. Whether Genentech would have terminated Mr. Pruitt anyway
at that time, for legitimate, independent reasons.

6. Whether Mr. Pruitt has suffered past and future lost

earnings and benefits and the amount of any past and future lost

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

earnings and benefits.

7. Whether employment substantially similar to Mr. Pruitt’s
former job was available to Plaintiff.

8. Whether Mr. Pruitt made reasonable efforts to seek
employment substantially similar to his former job.

9. The amount that Mr. Pruitt could have earned from
replacement employment.

lO. Whether Mr. Pruitt is entitled to recover prejudgment
interest for any damages for past lost earnings and the amount of
any such prejudgment interest.

ll. Whether Mr. Pruitt has suffered or will suffer past
and/or future emotional distress and the amount of damages for any
such emotional distress.

The parties do not agree regarding how to frame certain other

factual disputes and therefore set them forth separately:

A. Plaintiff’s list of additional factual disputes:

 

l. Whether Genentech subjected Mr. Pruitt to heightened
Scrutiny in retaliation for his report of race discrimination.
(The parties disagree whether this factual dispute is a proper
issue for trial. See footnotes l and 2, Joint Pretrial Statement,
ECF No. 81.)

2. Whether misconduct by Mr. Pruitt was also a substantial
motivating reason for Genentech's decision to terminate his
employment. (The parties disagree whether this factual dispute is
a proper issue for trial. See footnotes 3 and 4, Joint Pretrial
Statement, ECF No. 81.)

3. Whether Genentech would have terminated Mr. Pruitt’s

employment anyway at the same time based on misconduct had

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Genentech not also been substantially motivated by retaliation.

B. Defendant's list of additional factual disputes:

l. Whether Genentech's belief that Plaintiff had committed
misconduct was a substantial motivating reason for Genentech's
decision to terminate Plaintiff’s employment.

2. Whether Genentech would have terminated Plaintiff anyway
at that time based on Genentech's belief that Plaintiff had
committed misconduct had Genentech not also been substantially
motivated by retaliation.

VI. DISPUTED EVIDENTIARY ISSUES

 

The Court and the parties have discussed and resolved several
disputed evidentiary issues raised in the Joint Pretrial Statement
(ECF No. 81). The Court acknowledges that the need for other
motions in limine may become apparent to the parties as they
continue to prepare for trial, e.g., Plaintiff's argument that the
testimony of Dr. Mark Kalish (Genentech's expert) should be
excluded or limited. The parties agreed that they will meet and
confer in an effort to resolve those disputes before bringing a
motion.

VII. RELIEF SOUGHT

Plaintiff seeks past and future economic and non-economic
damages under the Fair Employment and Housing Act (FEHA) and
California Labor Code Section 1102.5. Plaintiff also seeks a
civil penalty not exceeding ten thousand dollars pursuant to
California Labor Code Section 1102.5(f). Plaintiff seeks all
available interest, including pre- and post-judgment interest.
Should Plaintiff prevail on his FEHA claim at trial, he will seek

his costs and attorneys' fees incurred in this action pursuant to

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Cal. Gov. Code §12965(b).
VIII. POINTS OF LAW
Trial briefs shall be E-filed with the court no later than
March 25, 2019. Any points of law not previously argued to the
Court should be briefed in the trial briefs. No responding trial
briefs shall be permitted.
IX. ABANDONED ISSUES
The parties are not aware of any abandoned issues in this
case.
X. WITNESSES

Plaintiff anticipates calling the following witnesses:

l. Timothy Pruitt
2. Vertie Andre
3. Timiesha Pruitt
4. Alexis Rabourn
5. Dr. Joel Fine
6. Charles Mahla
7. Steve Graeff
8. Karen Hall

9. Joe Rodriguez
10. Kim Simmons
ll. Javier Vargaz

12. Dan Williams

13. Thomas Barillaro

14. Mariela Ramirez

15. Humayon Sarwari

Defendant anticipates calling the following witnesses:

l. Steven Brown

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

lnc.

23.

Gerald Byrd
Mitch Duran
Rudy Evangelista
Mark Gottas
Steve Graeff
Albert Hall
Karen Hall
Navkaran Jagpal
Tammy James-lshibashi
Patrick Lynch
Angela Mauro
Eileen Murray
Julia Myers
Timothy Pruitt
Mariela Ramirez
Natasha Reckless
Joe Rodriguez
Kim Simmons
Javier Vargaz
Dan Williams

Custodian of Records

Custodian of Records

Services Department

24.

25.

26.

27.

Custodian of Records
Custodian of Records
Malcolm S. Cohen

Laura R. Steiner

for

for

for

for

Advantage Technical Resourcing,

Alameda County Human Resource

Monster Worldwide, lnc.

Robert Half International Inc.

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

28. Dr. Mark Kalish

29. Henry Miller

30. J. Duross O’Bryan, Jr.

Each party reserves its right to object to any witness not
timely or properly disclosed pursuant to Fed. R. Civ. P. 26. Each
party may also call a witness designated by the other. Other
Custodians of Records not identified on the parties’ lists may be
called at trial for the sole purpose of authenticating exhibits.

A. No other witnesses will be permitted to testify unless:

(1) The party offering the witness demonstrates that the
witness is for the purpose of rebutting evidence which could not be
reasonably anticipated at the Pretrial Conference, or

(2) The witness was discovered after the Pretrial
Conference and the proffering party makes the showing required in
"B" below.

B. Upon the post-Pretrial discovery of witnesses, the
attorney shall promptly inform the court and opposing parties of
the existence of the unlisted witnesses so that the court may
consider at trial whether the witnesses shall be permitted to
testify. The evidence will not be permitted unless:

(l) The witnesses could not reasonably have been
discovered prior to Pretrial;

(2) The court and opposing counsel were promptly
notified upon discovery of the witnesses;

(3) If time permitted, counsel proffered the witnesses
for deposition;

(4) If time did not permit, a reasonable summary of the

witnesses' testimony was provided opposing counsel.

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

XI. EXHIBITS, SCHEDULES AND SUMMARIES

 

Plaintiff’s Amended Exhibit List is attached to this Pretrial
Conference Order as Exhibit A.

Defendant’s Amended Exhibit List is attached to this Pretrial
Conference Order as Exhibit B.

An Amended Joint Exhibit List is attached to this Pretrial
Conference Order as Exhibit C.

Each party may use an exhibit designated by the other.

A. No other exhibits will be permitted to be introduced
unless:

(1) The party proffering the exhibit demonstrates that
the exhibit is for the purpose of rebutting evidence which could
not be reasonably anticipated at the Pretrial Conference, or

(2) The exhibit was discovered after the Pretrial
Conference and the proffering party makes the showing required in
paragraph "B," below.

B. Upon the post-Pretrial discovery of exhibits, the
attorneys shall promptly inform the court and opposing counsel of
the existence of such exhibits so that the court may consider at
trial their admissibility. The exhibits will not be received
unless the proffering party demonstrates:

(1) The exhibits could not reasonably have been
discovered prior to Pretrial;

(2) The court and counsel were promptly informed of
their existence;

(3) Counsel forwarded a copy of the exhibit(s) (if
physically possible) to opposing counsel. If the exhibit(s) may

not be copied, the proffering counsel must show that he has made

 

 

 

10
11
12
13
14
15
16
17
18
y19
20
21
22
23
24
25
26
27

28

 

 

the exhibit(s) reasonably available for inspection by opposing
counsel.

As to each exhibit, each party is ordered to exchange copies
of the exhibit not later than fourteen (14) days before trial,
Each party is then granted five (5) days to file and serve
objections to any of the exhibits. ln making the objection, the
party is to set forth the grounds for the objection. The parties
shall pre-mark their respective exhibits in accord with the Court's
Pretrial Order. Exhibit stickers may be obtained through the
Clerk's Office. An original and one (l) copy of the exhibits shall
be presented to Harry Vine, Deputy Courtroom Clerk, at 8:30 a.m. on
the date set for trial or at such earlier time as may be agreed
upon. Mr. Vine can be contacted at (916) 930-4091 or via e-mail

at: hvine@caed.uscourts.gov. As to each exhibit which is not

 

objected to, it shall be marked and may be received into evidence
on motion and will require no further foundation. Each exhibit
which is objected to will be marked for identification only.

XII. DISCOVERY DOCUMENTS

 

Plaintiff intends to offer the following discovery at trial:

l. Plaintiff's Special lnterrogatory No. ll and Defendant's
Answer.

Defendant intends to offer the following discovery at trial:

l. Plaintiff's Fifth Amended Responses to Defendant's
Special lnterrogatories, Set One: Responses to lnterrogatories Nos.

9, lO, and ll.

2. Plaintiff's Amended Responses to Defendant's Special
Interrogatories, Set Two: Response to Interrogatory No. l7.
3. Plaintiff's Supplemental Responses to Defendant's Special

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

lnterrogatories, Set One, served February 21, 2019: Amended
Response to Interrogatory No. 9.

XIII. FURTHER DISCOVERY OR MOTIONS

 

Pursuant to the court's Status Conference Order, all discovery
and law and motion was to have been conducted so as to be completed
as of the date of the Pretrial Conference. That order is
confirmed. The parties are free to do anything they desire
pursuant to informal agreement. However, any such agreement will
not be enforceable in this court.

XIV. STIPULATIONS

The parties informed the Court that they will meet and confer
with the intention of entering into stipulations regarding the
following:

l. The Parties will not introduce any argument or evidence
that Plaintiff's domestic partner was improperly or fraudulently
receiving healthcare benefits through his employment with
Genentech.

2. The Parties will not introduce evidence regarding
Defendant's financial condition.

3. Plaintiff will not elicit opinion testimony from Humayon
“Harry” Sarwari that Steve Graeff is a “racist,” nor will Plaintiff
introduce Mr. Sarwari’s declaration from the summary judgment
proceedings.

4. Plaintiff timely and properly exhausted his
administrative remedies by filing a complaint with the Department
of Fair Employment and Housing and receiving a right to sue notice.

5. The Parties will not introduce evidence or argument

regarding Plaintiff's alleged misclassification, other litigation

10

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

against Genentech, or Plaintiff's participation in a prior wage and
hour class action.

6. Genentech will also seek to meet and confer with
Plaintiff with the intention of entering into a stipulation that
Plaintiff engaged in protected activity under FEHA and California
Labor Code section 1102.5.

Any stipulations that are entered into by the parties should

be submitted in writing to the Court no later than the first day of

 

 

trial.
XV. AMENDMENTS/DISMISSALS
None.
XVI. FURTHER TRIAL PREPARATION
A. Counsel are directed to Local Rule 285 regarding the

contents of trial briefs. Such briefs should be E-filed on or
before March 25, 2019.

B. Counsel are further directed to confer and to attempt to
agree upon a joint set of jury instructions. The joint set of
instructions shall be lodged via ECF with the court clerk on or
before March 25, 2019 and shall be identified as the "Jury
Instructions Without Objection." As to instructions as to which
there is dispute the parties shall submit the instruction(s) via
ECF as its package of proposed jury instructions on or before March
25, 2019. This package of proposed instructions should not include
the “Jury Instructions Without Objection” and should be clearly
identified as “Disputed Jury Instructions” on the proposed
instructions.

The parties shall e-mail a set of all proposed jury

instructions in word format to the Court's Judicial Assistant, Jane

11

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Klingelhoets, at: jklingelhoets@caed.uscourts.gov.

 

C. It is the duty of counsel to ensure that a hard copy of
any deposition which is to be used at trial has been lodged with
the Clerk of the Court pursuant to Local Rule 133(j). The
depositions shall be lodged with the court clerk seven (7) calendar
days prior to the date of the trial, Counsel are cautioned that a
failure to discharge this duty may result in the court precluding
use of the deposition or imposition of such other sanctions as the
court deems appropriate.

D. The parties are ordered to E-file with the court and
exchange between themselves not later than one (1) week before the
trial a statement designating portions of depositions intended to
be offered or read into evidence (except for portions to be used
only for impeachment or rebuttal).

E. The parties are ordered to E-file with the court and
exchange between themselves not later than one (1) week before
trial the portions of Answers to Interrogatories and/or Requests
for Admission which the respective parties intend to offer or read
into evidence at the trial (except portions to be used only for
impeachment or rebuttal).

F. Each party may submit proposed voir dire questions the
party would like the court to put to prospective jurors during jury
selection. Proposed voir dire should be submitted via ECF one (1)
week prior to trial.

G. Each party may submit a proposed verdict form that the
party would like the Court to use in this case. Proposed verdict
forms should be submitted via ECF one (1) week prior to trial,

H. In limine motions shall be E-filed separately on or

12

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

before March 22, 2019. Opposition briefs shall be E-filed on or
before March 27, 2019. No reply briefs may be filed.

XVII. SETTLEMENT NEGOTIATIONS

 

No further formal Settlement Conference will be set in this

case at this time.

XVIII. AGREED STATEMENTS

 

See paragraph III, supra.

XIX. SEPARATE TRIAL OF ISSUES

 

Defendant requests a separate trial of the issues of liability
and damages. Plaintiff opposes this request. For the reasons
stated at the Pretrial Conference the Court denies defendant's
bifurcation request.

XX. IMPARTIAL EXPERTS/LIMITATION OF EXPERTS

The Parties agree that appointment by the Court of impartial
expert witnesses or limitation of the number of expert witnesses is
not advisable.

XXI. ATTORNEYS' FEES

The matter of the award of attorneys' fees to prevailing
parties pursuant to statute will be handled by motion in accordance
with Local Rule 293.

XXII. MISCELLANEOUSl
The Parties suggest that a special verdict form would aid in

the disposition of the action. In response, the Court indicated

 

1 The Court expresses its sincere appreciation to counsel for
pointing out the language regarding the use of footnotes in Joint
Pretrial Statements which is contained in the Court's
Status/Scheduling Order (ECF No. 11, p. 6). This unintended
approval of the use of footnotes has been permanently removed from
this Status/Scheduling Order form. This is also the first and last
time that this Court will include a footnote in a Pretrial
Conference Order.

13

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

its preference for a general verdict form.
XXIII. ESTIMATE OF TRIAL TIME/TRIAL DATE
The parties estimate five (5) to seven (7) court days for
trial, Trial will commence on or about April 1, 2019, at 9:00 a.m.
Counsel are to call Harry Vine, Courtroom Deputy, at
(916) 930-4091, one week prior to trial to ascertain the status of
the trial date.
11 13 30 oRDERED. %
DATED: March 7, 2019 IM
MHN A. MENDEZ /
MITED STATES DISTRICT JUDGE

14

 

 

 

EXHIBIT A

 

\OOO\]O`\§/l-I>b)[\)o-¢

l\)l\)l\)l\)l\)l\)l\)[\)[\)»-\»-¢v-‘»-¢»-¢»-¢»-»_¢»_¢,_.
OQ\IO\L/`l-PW[\)'_‘O\DOO\IO\§/\-I>WN'_‘O

 

 

JEAN K. HYAMS (SBN 144425)

LEVY VINICK BURRELL HYAMS LLP
180 Grand Avenue, Suite 1300

Oakland, CA 94612

Tel.: (510) 318-770

jean@levyvinick.com

SEAN D. MCHENRY (SBN 284175)
MCHENRY LAW FIRM

201 Spear St., Suite 1100

San Francisco, CA 94105

Tel.: (415) 494-8422
sean@mchenryemployment.com

EXHIBIT A

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

Attorneys for Plaintiff
TIMOTHY PRUITT
TIMOTHY PRUITT,
Plaintiff,
vs.
GENENTECH, INC.,
Defendant.

 

 

PLAINTIFF’S AMENDED TRIAL EXHIBIT LIST

Case No. 2:17-CV-00822-JAM-AC
PLAINTIFF’S AMENDED TRIAL
EXHIBIT LIST

Judge: Hon. John A. Mendez

Courtroom: 6 - 14th Floor

Date Action Filed: March 10, 2017
Trial Date: April 1, 2019

 

 

 

\OOO\]O\Lh-PL»J[\)»-a

NI\)NI\)NI\)NI\)I\)v-*d-*»-‘»-o)-¢>-¢v-¢v-¢)-¢>-¢
OO\]O\Lh-PWI\)*_‘O\DOO\]O\L/l-PL»JN*-‘O

 

Plaintiff Timothy Pruitt hereby submits his Amended Trial Exhibit List, as follows.

   

GENE 270

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

78 5/21/2013 Williams email to Hall regardmg replacing Plalntlff
79 3/6/2014 Plaintiff‘s 2014 equity award GENE 3875-3876
80 3/5/2015 Plaintiff‘s 2015 equity award GENE 3879-3880
81 3/3/2016 Plaintiff‘s 2016 equity award GENE 1975-1976
82 2016 Organizational chart depicting Plaintiff in 2016 GENE 4505
83 4/6/2016 Email from Graeff regarding whether Plaintith leave was work GENE 733
related
84 6/15/2016 Rodriguez notes from call with Plaintiff GENE 989-993
85 6/17/2016 Rodriguez email requesting time records GENE 2974
86 Various Time records of Wehner GENE 1014-1020
87 Various Defendant log of IT tickets by Plaintiff GENE 785
88 Various Time records for Matt Wehner during the period he and Pruitt GENE 4140-4150
reported to Graeff
89 6/27/2016 Plaintiff email to Graeff regarding timecards review GENE 2970
90 7/13/2016 Email from Graeff regarding status of Rodriguez investigation GENE 3005
91 7/14/2016 Email from Rodriguez responding to Graeff inquiry into GENE 3000-3001
investigation
92 7/21/2016 Barillaro text message to Plaintiff PRUITT 564
93 7/21/2016 Still image(s) from video of cafe on July 21 GENE 1985
94 7/21/2016 Still image(s) from video of hallway on July 21 GENE 1986
95 7/21/2016 Slow Motion version of video of café on July 21 GENE 1985
96 7/26/2016 Graeff email to Rodriguez regarding meeting notes GENE 3200
97 6/21/2016 Screenshot of time record for June 21, 2016 GENE 0960
98 6/21/2016 Screenshot of time record for June 21, 2016 GENE 0961
99 6/30/2016 Email from Pruitt to Rodriguez with attached screenshot of time GENE 2966-2967
record for June 21, 2016
100 7/8/2016 Email from Graeff to Rodriguez re June 21, 2016 time record GENE 2984-2985
101 7/26/2016 Email from Graeff to Rodriguez re invitation GENE 3136
102 Various Pruitt Employee Templates GENE 3380, 3393,
3405, 3418, 3431,
3438, 3454, 3475,
3498, 3517, 3530,
3536, 3570, 3596,
3608
103 Various Pruitt Employee Templates GENE 3380, 3393,
3405, 3418, 3431,
3438, 3454, 3475,
3498, 3517, 3530,
3536, 3570, 3596,
3608

 

 

 

 

 

 

 

PLAINTIFF’S AMENDED TRIAL EXHIBIT LIST

 

 

 

\DOC\IO\Ui-D~WN»-\

N[\)NNN[\)N[\)No-a)-\)-\)-\)-\»_\)-\)-\)-\)-\
OO\\O\Ui-PWN»-*O\OOC\IC\Ui-|>~L»>N»-*O

 

 

   

104

 
 

GENE 3382 3384, "

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Various Genentech Resource Review Matrices

3407, 3420, 3433,
3455, 3478, 3501,
3519, 3531

105 Undated Genentech Resource Review document GENE 3337-3343

106 Defendant's Discrimination policy GENE 3790

107 Defendant's Manager Tool Kit policy GENE 3815

108 Defendant's Written Waming template GENE 1595-1596

109 8/8/2018 Expert report of Charles Mahla

110 Resume of Charles Mahla Expert Report Tab
l pages l-4

111 Various Plaintiff‘s new hire paperwork GENE l47n-154

112 Various Plaintiff‘s payroll records Pruitt 245-3 54

113 Various Plaintiff‘s 1998 to 2001 pay raises GENE l47a-l47m

114 Various Defendant's benefits summary plan descriptions GENE 1 181-1546

115 2016 U.S. Roche Long-term Disability Policy GENE 4750-4769

116 Various Defendant's post-termination benefits policy GENE 3156-3161

117 Dr. Fine's CV Fine Depo Exhibit
2

118 Various Dr. Fine treatment notes of Plaintiff Fine 65, 64, 63, 49,
45, 38, 36, 20, 5,
and 4

119 Various List of appointments of Plaintiff with Raboum Raboum Depo
Exhibit 20

120 Various Plaintiff job search summary from Monster.com Pruitt 858-865

121 Various Plaintiff job search records October 2016 - May 2017 Pruitt 444-551

122 Various Plaintiff job search records July 2017 - May 2018 Pruitt 73 3-857

123 Various Plaintiff job search records May 2018 - October 2018 Pruitt 935-1077

124 Various Plaintiff job search records October 2018 - February 2019 Pruitt 1092-1223

125 Various Plaintiff job search records from Robert Half Robert Half 1-9

126 Various Plaintift‘s resume writer invoice and documents Pruitt 926-933

127 11/18/2016 Plaintift‘s DFEH charge and right-to-sue letter Pruitt 439-443

128 Demonstrative(s): timeline of events

129 Demonstrative(s): Plaintift‘s compensation at Defendant over

time

130 Demonstrative(s): Plaintiff‘s wage loss

131 Demonstrative(s): Plaintift‘s expert economist report tables

132 Demonstrative(s): Calendar pages for relevant time periods

 

 

 

PLAINTIFF’S AMENDED TRIAL EXI-IIBIT LIST

 

 

\OOO\]O’\U\-l>w(\)»-*

NNN[\)(\)NNNN»-ar-)-a»-»-¢»-¢»-¢»-¢»_¢»_¢
O°\]O\Lll-PWN’_‘O\OO°\]O\Lh-PWN’_‘O

 

 

Date: March 7, 2019 MCHENRY LAW FIRM

/s/ Sean D. McHenry

 

Sean D. McHenry
Attorneys for Plaintiff
TIMOTHY PRUITT

PLAINTIFF’S AMENDED TRIAL EXHIBIT LIST

 

 

 

_E_X_H_lB_I_B

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

LYNNE C. HERMLE (STATE BAR NO. 99779)
lchermle@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Road

Menlo Park, CA 94025-1015

Telephone: 650 614 7400

Facsimile: 650 614 7401

JULIE A. TOTTEN (STATE BAR NO. 166470)
jatotten@orrick.com

LEO MONIZ (STATE BAR NO. 285571)
lmoniz@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
400 Capitol Mall, Suite 3000

Sacramento, CA 95814-4497

Telephone: 916 447 9200

Facsimile: 916 329 4900

Attorneys for Defendant
GENENTECH, INC.

EXHIBIT B

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

TIMOTHY PRUITT,
Plaintiff,

V.

GENENTECH, INC.; AND DOES 1
THROUGH 10, INCLUSIVE,

Defendants.

 

 

4149-5164-6234

Case No. 2:17-CV-00822-JAM-AC

DEFENDANT GENENTECH, INC.’S
AMENDED TRIAL EXHIBIT LIST

Trial Date: April 1, 2019

Time: 9:00 a.m.

Courtroom: 6, 14th floor

Judge: Hon. John A. Mendez

Date Action Filed: April 19, 2017
Trial Date: April 1, 2019

DEFENDANT GENENTECH, lNC.’s
AMENDED TRIAL EXHIBIT LIST
CASE No. 2217-cv-00822-JAM-AC

 

 

\CO°\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Defendant Genentech, Inc. (“Defendant” or “Genentech”) hereby submits its Amended

Trial Exhibit List, as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

133 The U.S. Pharma Code of Conduct GENE 003657 GENE 003706
Employee Behavior and

134 Disciplinary Action Policy GENE 001609 GENE 001609

135 Time Worked Manual GENE 001612 GENE 001619
Tim Pruitt's 7/1998-7/1999

136 7/23/ 1999 Performance Review GENE 000156 GENE 000162
Tim Pruitt‘s Vital Promotion

137 7/21/ 1999 Recommendation GENE 002705 GENE 002705
Tim Pruitt's 7/1999-7/2000

138 8/16/2000 Performance Review GENE 000163 GENE 000170
Tim Pruitt's 7/2000-6/2001

139 6/20/2001 Performance Review GENE 000171 GENE 000176
Tim Pruitt's Vital Developmental ‘

140 Salary Increase Recommendation GENE 001774 GENE 001774
Tim Pruitt's 7/2001-6/2002

141 6/30/2002 Performance Review GENE 000177 GENE 000190
Tim Pruitt's 2003 Performance

142 2003 Review GENE 000003 GENE 000009
Tim Pruitt's 2004 Performance

143 2004 Review GENE 000010 GENE 000016
Tim Pruitt's 2005 Performance

144 2005 Review GENE 000017 GENE 000027
Tim Pruitt's 2006 Performance

145 2006 Review GENE 000028 GENE 000046
Tim Pruitt's 2007 Performance

146 2007 Review GENE 000050 GENE 000064
Tim Pruitt's 2008 Performance

147 1/1/2009 Review GENE 000078 GENE 000085
Systems Specialist Job Description
signed by Tim Pruitt and Dan

148 4/21/2009 Williams Pruitt00244 Pruitt00244
Tim Pruitt's 2009 Performance

149 2009 Review GENE 000086 GENE 000090
Tim Pruitt's 2010 Performance

150 1/1/2011 Review GENE 000091 GENE 000096
Tim Pruitt's 2011 Performance

151 2011 Review GENE 000205 GENE 000210

 

4149-5164-6234

 

DEFENDANT GENENTECH, INC. ’S
AMENDED TRIAL EXHIBIT LIST
CASE NO. 2:17-CV-00822-JAM-AC

 

OO\\O\UI-I>L»JN

\C

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

152

7/2/2012

Karne Hall's notesre Dan 1

Williams and Kelly Calderwood

GENE

    

GENE 000932

00093 1

 

153

2012

Notes re 1:1 meetings with Tim
Pruitt on 5/10/12, 5/24/12, 7/6/12,
8/7/ 12

GENE

001122 GENE 001124

 

154

8/31/2012

Performance Counseling
document from Dan Williams to
Mitch Duran

GENE

004486 GENE 004487

 

155

9/13/2012

Performance Counseling
document from Dan Williams to
Matt Wehner

GENE

004489 GENE 004490

 

156

9/18/2012

Performance Counseling
document from Dan Williams to
Tim Pruitt

GENE

000918 GENE 000919

 

157

10/9/2012

Karen Hall's notes re Dan
Williams

GENE

000927 GENE 000928

 

158

10/12/2012

Karen Hall's notes re Tim Pruitt

GENE

000926 GENE 000926

 

159

10/23/2012

Karen Hall's notes re Dan
Williams

GENE

000924 GENE 000925

 

160

11/15/2012

Karen Hall's notes re Tim Pruitt

GENE

000913 GENE 000916

 

161

11/16/2012

Memorandum from Timothy Pruitt
to Dan Williams cc Bob Albert,
Karen Hall re Response to
Performance Counseling dated
September 18, 2012

GENE

001789 GENE 001792

 

162

11/16/2012

Dan Williams 11/16/12 notes re
Tim Pruitt with attached Response

to Performance Counseling dated
September 18, 2012

GENE

001855 GENE 001859

 

163

Dan Williams' notes re Meeting
With Karen Hall and Bob Albert re
Tim Pruitt

GENE

001854 GENE 001854

 

164

11/20/2012

Karen Hall's notes re Dan
Williams and Bob Albert re Tim
Pruitt

GENE

000908 GENE 000909

 

165

11/28/2012

Karen Hall's notes re Bob Albert

GENE

000907 GENE 000907

 

166

1 1/29/2012

Dan Williams' notes re 1:1
11/29/12

GENE

001853 GENE 001853

 

167

12/13/2012

Karen Hall's notes re Tim's
Response to his P.C.

GENE

000904 GENE 000906

 

 

 

168

12/19/2012

 

Karen Hall's notes re Tim Pruitt -
Close out investigation

 

GENE

 

 

000903 GENE 000903

 

 

 

4149-5164-6234

DEFENDANT GENENTECH, INC.’S
AMENDED TRIAL EXHIBIT LIST

CASE NO. 21 17-CV-00822-JAM-AC

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1
2 : , ,,,,
3 Email from Karen Hall to Tim
Pruitt re Close-out memo with
attached Close-out memo T Pruitt,
5 169 12/19/2012 dated December 19, 2012 GENE 002244 GENE 002245
Karen Hall Employee Relations
6 170 Various tile re Tim Pruitt GENE 000794 GENE 000932
Global Compliance Workplace
7 171 12/19/2012 Alert Initial Report GENE 002248 GENE 002249
8
9 172 12/21/2012 Dan Williams 12/21/12 notes GENE 001848 GENE 001848
Karen Hall's notes re Dan
10 173 1/2/2013 Williams GENE 000920 GENE 000921
Notes re Tim Pruitt from Julia
ll 174 2013 Myers Employee Relations file GENE 001166 GENE 001166
12 Julia Myers' notes re Dan Williams
175 1/8/2013 re Tim Pruitt GENE 001106 GENE 001108
13 Julia Myers' notes re Sean
176 1/9/2013 McMillan GENE 001125 GENE 001126
14 177 1/24/2013 Julia Myers' notes re Tim Pruitt GENE 001105 GENE 001105
15 178 1/29/2013 Julia Myers' notes re Dan Williams GENE 001150 GENE 001150
179 2/14/2013 Julia Myers' notes re Tim Pruitt GENE 001103 GENE 001104
16 180 2/21/2013 Dan Williams' notes re 2/21/13 1:1 GENE 001841 GENE 001841
17 9 Tim Pruitt’s 2012 Performance
181 2012 Review GENE 000097 GENE 000101
18 Mitch Duran’s 2012 Performance
182 2012 Review GENE 004078 GENE 004082
19 Matt Wehner’s 2012 Performance
20 183 2012 Review GENE 004073 GENE 004077
Email chain involving Tim Pruitt
21 and Julia Myers re Performance
184 2/25/2013 Counseling document GENE 000892 GENE 000893
22 Dan Williams' notes re
23 Performance Counseling Delivery
185 3/6/2013 ~ 030613 GENE 001840 GENE 001840
24 Performance Counseling
document from Dan Williams to
25 Tim Pruitt, Amended March 6,
186 3/6/2013 2013 GENE 001903 GENE 001904
26 Dan Williams' notes re Tim 1:1
27 187 3/7/2013 030713 GENE 001839 GENE 001839
Mitch Duran’s 2013
28 188 2013 Compensation Statement GENE 004057 GENE 004057
DEFENDANT GENENTECH, INC.’s
4149_5164_6234 - 3 - AMENDED TRIAL EXHIBIT LIST
CASE NO. 2:17-CV-00822-JAM-AC

 

 

-I>L»Jl\)

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

189

2013

MattWehner’s 2013

Compensation Statement

GENE

004056

GENE

 
   

004056

 

190

3/7/2013

Email chain involving Dan
Williams, Bob Albert, Karen Hall,
Julia Myers, Tim Pruitt re 1:1
Notes - 030713

GENE

0023 70

GENE

002371

 

191

3/18/2013

Karen Hall's notes re Tim Pruitt

GENE

000864

GENE

000866

 

192

Karen Hall's notes re David Jenks
and Celena Lema

GENE

000872

GENE

000872

 

193

2013

Julia Myers' chart of Tim Pruitt's
Allegations

GENE

001100

GENE

001101

 

194

3/19/2013

Memorandum from Julia Myers to
Tim Pruitt re Results of Internal
Investigation

GENE

001099

GENE

001099

 

195

Various

Julia Myers Employee Relations
file re Tim Pruitt

GENE

001091

l GENE

001178

 

196

3/19/2013

Email from Tim Pruitt to Karen
Hall forwarding Dan Williams'
January 25, 2013 email with
attached Systems Specialist
Leveling Criteria

GENE

0023 76

GENE

002377

 

197

3/19/2013

Email from Tim Pruitt to Karen
Hall forwarding Dan Williams'
email re 1:1 Notes - 030713

GENE

000871

GENE

000871

 

198

3/22/2013

Karen Hall's notes re Julia re Tim
Pruitt

GENE

000877

GENE

000877

 

199

3/25/2013

Karen Hall's notes re Tim Pruitt

GENE

000876

GENE

000876

 

200

Karen Hall's notes re Tim Pruitt's -
Performance Reviews 1999-2003

GENE

000824

GENE

000825

 

201

3/28/2013

Karen Hall's notes re Dan
Williams re Tim Pruitt

GENE

000859

GENE

000863

 

202

Various

Dan Williams' Observations
3/29/13 & 4/1/13

GENE

001837

GENE

001837

 

203

4/4/2013

Dan Williams' notes re 1:1 040413

GENE

001836

GENE

001836

 

204

Various

Email chain involving Dan
Williams, Karen Hall, and Tim
Pruitt re 1:1 040413

GENE

000856

GENE

000857

 

205

4/22/2013

Dan Williams' notes re Tim/Dan
1:1 042213

GENE

001833

GENE

001834

 

 

 

206

4/22/2013

 

Email chain involving Dan
Williams, Karen Hall, Bob Albert,
and Tim Pruitt re 1:1 Notes
042213

 

GENE

002452

 

GENE

 

002453

 

 

 

4149-5164-6234

DEFENDANT GENENTECH, INC.’s
AMENDED TRIAL EXHIBIT LIST
CASE No. 2:17-Cv-00822-JAM-AC

 

 

.|d

\OOO\]O’\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

207

Various

2 Emall chain invlvolng Dan

Williams, Karen Hall, Bob Albert,
and Tim Pruitt re 1:1 Notes
042213

GENE 002448

    

GENE 002451

 

208

4/30/2013

Karen Hall's notes re Dan
Williams

GENE 000847

GENE 000849

 

209

5/3/2013

Karen Hall's notes re Dan
Williams re Tim Pruitt

GENE 000836

GENE 000836

 

210

5/7/2013

Karen Hall's notes re Julia

GENE 000832

GENE 000832

 

211

2013

Dr. William Keeler's Declaration
of Custodian of Records and
Production of Documents

Keeler 000001

Keeler 000006

 

212

5/30/2013

Dr. William Keeler's Intake and
Progress Notes for Tim Pruitt

GENE 0005 72

GENE 000583

 

213

6/11/2013

Dr. William Keeler's Letter and
Progress Notes for Tim Pruitt

GENE 000593

GENE 000598

 

214

7/9/2013

Letter from Dr. Joel Fine to Heidi
Jacques (Liberty Mutual) re
Timothy Pruitt

Fine 000068

Fine 000068

 

215

8/14/2013

Letter from Dr. Joel Fine to
Marilyn Cook (Liberty Life
Assurance Company of Boston) re
Timothy Pruitt

Fine 000066

Fine 000067

 

216

10/18/2013

Himani Janapana (MSL Group)
Independent Peer Review re Tim
Pruitt

GENE 000558

GENE 000567

 

217

6/27/2013

Karen Hall's notes re Dan
Williams re Tim Pruitt

GENE 000821

GENE 000821

 

218

7/16/2013

Karen Hall's notes re Dan
Williams re Tim Pruitt

GENE 000819

GENE 000820

 

219

8/23/2013

Email from Karen Hall to Dan
Williams re Tim Mid Year
Assessment with attached Tim
Pruitt Mid Year Assessment 8-
2013

GENE 002784

GENE 002786

 

220

8/29/2013

Tim Pruitt’s Mid Year Review
2013

GENE 000001

GENE 000002

 

 

 

 

 

221

9/30/2013

 

Email from Tim Pruitt to Dan
Williams cc Karen Hall, Bob
Albert re Mid-Year Review 2013
Response with attached Response
to Mid Year Review 2013

 

GENE 002794

 

GENE 002797

 

4149-5164-6234

DEFENDANT GENENTECH, INC.’s
AMENDED TRIAL EXHIBIT LIST
CASE No. 2:17-Cv-00822-JAM-AC

 

 

 

.I>.

\OOO\IO'\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

222

Various

 

2 Kearn Hall'snotes re Dn b 2

Williams

GENE

000798

  

GENE 000798

 

223

2013

Tim Pruitt’s 2013 Performance
Review

GENE

00021 8

GENE 000222

 

224

2014

Tim Pruitt’s 2014 Compensation
Statement

GENE

003 873

GENE 003 876

 

225

8/26/2014

Karen Hall's notes re Dan
Williams re Tim Pruitt and Matt
Wehner

GENE

000797

GENE 000797

 

226

2014

Tim Pruitt’s 2014 Performance
Review

GENE

000102

GENE 000105

 

227

2015

Tim Pruitt’s 2015 Compensation
Statement

GENE

003 877

GENE 003880

 

228

8/12/2015

Email from Dan Williams to Steve
Graeff with attached amended
Performance Counseling
document for Tim Pruitt dated
March 6, 2013

GENE

002085

GENE 002087

 

229

8/12/2015

Email from Dan Williams to Steve
Graeff with attached Performance
Counseling document for Mitch
Duran dated August 31, 2012

GENE

004485

GENE 004487

 

230

8/12/2015

Email from Dan Williams to Steve
Graeff with attached Performance
Counseling document for Matt
Wehner dated September 13, 2012

GENE

004488

GENE 004490

 

231

10/5/2015

Email chain involving Dan
Williams, Steve Graeff, and Tim
Pruitt re follow up from our 1:1

GENE

002097

GENE 002099

 

232

Systems Specialist II (N7) Job
Description

GENE

001934

GENE 001935

 

233

Interview Schedule for Tim Pruitt,
Position: Systems Specialist

GENE

003 298

GENE 003 298

 

234

Various

Email chain involving Steve
Graeff, Lisa Del Toro, Dan
Williams, Kelly Calderwood, J im
Demarco, Natalie Ma.xwell,
Connie Ross re Interview Package
Systems Specialist

GENE

002138

GENE 002139

 

235

Disposition Summary

GENE

001932

GENE 001932

 

 

 

236

 

Org Chart: NA Pharma User
Services Organization

 

GENE

004497

 

GENE 004507

 

 

 

4149-5164-6234

_6-

DEFENDANT GENENTECH, INC.’S
AMENDED TRIAL EXHIBIT LIsT
CASE No. 2;17-cV-00822-JAM-AC

 

 

 

 

.;>wl\.)

\DOO\!O\U\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

237

1/20/2016

Karen Hall's notes re Tim Pruitt

GENE

 

001084 GENE

001084

 

238

1/20/2016

Email from Steve Graeff to Tim
Pruitt with attachments of the N6
job description and the System
Specialist leveling document, as
forwarded by Tim Pruitt to Karen
Hall

GENE

002810 GENE 002816

 

239

1/20/2016

Email from Tim Pruitt to Karen
Hall forwarding October 5, 2015
email from Steve Graeff to Tim
Pruitt with handwritten notes

GENE

001085 GENE 001087

 

240

1/26/2016

Karen Hall's notes re Steve Graeff

GENE

001082 GENE 001083

 

241

2015

Tim Pruitt’s 2015 Performance
Review

GENE

000106 GENE 000110

 

242

3/1/2016

Email from Steve Graeff to Karen
Hall cc Kim Simmons re heads up
and question about attendance

GENE

002821 GENE 002821

 

243

2016

Tim Pruitt’s 2016 Compensation
Statement

GENE

001973 GENE 001976

 

244

3/2/2016

Karen Hall's notes re Steve Graeff
re Tim Pruitt

GENE

001071 GENE 001071

 

245

3/15/2016

Email chain involving Kim
Simmons and Rudy Evangelista re
Follow-Qp

GENE

004748 GENE 004749

 

246

3/18/2016

Karen Hall's notes re Steve Graeff
- Tim Pruitt

GENE

001070 GENE 001070

 

247

3/21/2016

Email from Steve Graeff to Karen
Hall re help with communication
letter with attached Tim Pruitt
written Waming letter 3.x.2016

GENE

002823 GENE 002825

 

248

3/24/2016

Email from Steve Graeff to Kim
Simmons and Karen Hall
forwarding Steve Graeff’ s email to
Tim Pruitt re Summary of our 1:1
discussion today

GENE

001079 GENE 001080

 

 

 

249

Various

 

Email chain involving Steve
Graeff, Karen Hall, and Kim
Simmons re help with
communication letter

 

GENE

 

002854 GENE 002857

 

 

 

4149-5164-6234

DEFENDANT GENENTECH, INC. ’S
AMENDED TRIAL EXHIBIT LIST

CASE NO. 2:17-CV-00822-JAM-AC

 

 

\OOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

250 3/24/2016

 

w HEmall chanlnvvoling w b w

Kim Simmons, Steve Graeff, and
Tim Pruitt re Summary of our 1:1
discussion today

GENE__00283 1
A

  

GENE_00283 1
C

 

251 3/30/2016

Karen Hall's notes re Kim and
Steve re Tim Pruitt

GENE 001077

GENE 001078

 

252 5/2/2016

Dr. Joel Fine Return to Work
Release Form for Tim Pruitt

Fine 000051

Fine 000051

 

253 5/17/2016

Joe Rodriguez's notes re Tim Pruitt

GENE 001010

GENE 001011

 

254 5/23/2016

Joe Rodriguez's notes re Tim Pruitt

GENE 001007

GENE 001009

 

255 5/18/2016

Email from Steve Graeff to Tim
Pruitt, Nathaniel Gloria, Matt
Wehner, and Rudy Evangelista re
Reminder to start and end your
shift at your desk - Complete
timesheets, weekly, forwarded to
Joe Rodriguez on May 23, 2016

GENE 002910

GENE 00291 0

 

256 6/1/2016

Email from Karen Hall to Angela
Mauro cc Joe Rodriguez re
Follow-up

GENE 00291 1

GENE 00291 1

 

257 6/1/2016

Email chain involving Angela
Mauro, Karen Hall, and Tim Pruitt
re Follow-up

GENE 002869

GENE 002870

 

258 6/2/2016

Email from Karen Hall to Tim
Pruitt cc Angela Mauro re Follow-

up

GENE 002867

GENE 002868

 

259 6/6/2016

Joe Rodriguez's notes re Steve
Graeff

GENE 000941

GENE 000943

 

260 3/24/2016

Email from Steve Graeff to Tim
Pruitt, forwarded by Tim Pruitt to
Joe Rodriguez on June 8, 2016, re
Summary of our 1:1 discussion
today

GENE 002934

GENE 002935

 

261 6/8/2016

Joe Rodriguez's notes re Tim Pruitt
ca11

GENE 001002

GENE 001006

 

262 6/8/2016

Email from Joe Rodriguez to
northamerica.askhr@roche.com re
assistance

GENE 00293 1

GENE 002931

 

263 6/15/2016

Email from Joe Rodriguez to Kim
Simmons re Time to talk

GENE 002953

GENE 00295 3

 

 

 

264 6/15/2016

 

Joe Rodriguez's notes re Kim
Simmons ca11

 

GENE 001000

 

GENE 001001

 

4149-5164-6234

DEFENDANT GENENTECH, INC.’s
AMENDED TRIAL EXHIBIT LIST
CASE No. 2:17-cv-00822-JAM-AC

 

 

Ul-I>b-)l\)

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

265

b J 0 Rodguriez notes re Ak Steve

Graeff

GENE 001076

    

GENE

001076

 

266

6/16/2016

Joe Rodriguez's notes re Steve
Graeff call

GENE 000994

GENE 000999

 

267

2016

Matt Wehner, Tim Pruitt, and
Rudy Evangelista time records

GENE 001014

GENE 001031

 

268

6/28/2016

Email from Steve Graeff to Tim
Pruitt re Time Card forwarded to
Joe Rodriguez June 29, 2016

GENE 002968

GENE 002969

 

269

7/6/2016

Joe Rodriguez's notes re Hailey
McKibben - Payroll call

GENE 000957

GENE 000957

 

270

7/7/2016

Joe Rodriguez's notes re Tim Pruitt
call

GENE 000949

GENE 000953

 

271

Various

Email chain involving Steve
Graeff, Tim Pruitt, and Joe
Rodriguez re Time card

GENE 003 041

GENE 003 042

 

272

7/12/2016

Joe Rodriguez's notes re Tim Pruitt
call

GENE 000955

GENE 000955

 

273

7/14/2016

Joe Rodriguez's notes re Steve
Graeff call

GENE 000962

GENE 000966

 

274

7/14/2016

Joe Rodriguez's notes re Hailey
McKibben call

GENE 000956

GENE 000956

 

275

Various

Email chain involving Steve
Graeff, Joe Rodriguez, and Kim
Simmons re update

GENE 002994

GENE 002996

 

276

Various

Email chain involving Steve
Graeff, Joe Rodriguez, and Kim
Simmons re update with attached
Tim Pruitt's time card for the week
ofJuly 11, 2016

GENE 003 056

GENE 003060

 

277

7/18/2016

Email chain involving Joe
Rodriguez, Tim Pruitt, and Steve
Graeff re timecard

GENE 003043

GENE 003044

 

278

7/18/2016

Joe Rodriguez's notes re Tim Pruitt
call

GENE 000975

GENE 000975

 

279

7/18/2016

Email chain involving Joe
Rodriguez, Tim Pruitt, and Steve
Graeff re timecard

Pruitt00022

PruittOOOZ2

 

 

 

280

7/18/2016

 

Joe Rodriguez's notes re Pat
McGuire ca11

 

GENE 000969

 

GENE 000969

 

 

 

4149-5164-6234

DEFENDANT GENENTECH, INC.’s
AMENDED TRIAL EXHIBIT LIST
CASE No. 2:17-Cv-00822-JAM-AC

 

 

 

4a

\DOO\IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email chain involving Joe
Rodriguez, John Huther, Pat
McGuire, and Hailey McKibben re

281 Various Time Card Entries GENE 003023 GENE 003029
Joe Rodriguez's notes re Tim Pruitt

282 7/18/2016 ca11 GENE 000972 GENE 000974
Joe Rodriguez's notes re Steve

283 7/18/2016 Graeff ca11 GENE 000970 GENE 000971
Email chain involving Joe
Rodriguez, John Huther, Pat
McGuire, and Hailey McKibben re

284 Various Time Card Entries GENE 003066 GENE 003072
Joe Rodriguez's notes re Time

285 7/2016 Card Allegation GENE 000948 GENE 000948
Email from Steve Graeff to
Rolando Sibuyan Jr. cc Joe

286 7/19/2016 Rodriguez re Confidential Request GENE 003063 GENE 003063
Email chain involving Rolando
Sibuyan, Steve Graeff, and Joe

287 Various Rodriguez re Confidential Request GENE 002890 GENE 002892
Joe Rodriguez's notes re Liberty

288 7/20/2016 Mutual GENE 000945 GENE 000945
Joe Rodriguez's notes re Steve

289 7/21/2016 Graeff call GENE 000935 GENE 000936
Email chain involving Rolando
Sibuyan, Steve Graeff, and Joe

290 Various Rodriguez re Confldential Request GENE 003087 GENE 003089
Joe Rodriguez's notes re Rolando

291 7/22/2016 Sibuyan call GENE 000977 GENE 000978
Joe Rodriguez's notes re Danielle

292 7/22/2016 Zielinski call GENE 000976 GENE 000976
Email chain involving Steve
Graeff and Joe Rodriguez re

293 7/25/2016 Meeting Talking Points GENE 003219 GENE 003219
Email from Rolando Sibuyan Jr. to
Joe Rodriguez re Information from

294 7/25/2016 Dixon GENE 000944 GENE 000944

295 7/26/2016 Joe Rodriguez's notes re Tim Pruitt GENE 000980 GENE 000980
Joe Rodriguez's notes re Steve

296 7/26/2016 Graeff call GENE 000934 GENE 000934

DEFENDANT GENENTECH, INC.’s
- 10 - AMENDED TRIAL EXHIBIT LIST
4149-51646234

CASE NO. 21 17-CV-00822-JAM-AC

 

 

 

.l>b.)l\)

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

297

7/26/2016

 

Joe Rodriguez's notes re Javier

Vargaz - Security Specialist

GENE 000979

  

GENE 000979

 

298

7/26/2016

Dan Williams' notes re
Tim/Steve/Dan Meeting

GENE 001919

GENE 001920

 

299

7/26/2016

Steve Graeff notes re Tuesday July
26, 2016

GENE 001977

GENE 001977

 

300

7/26/2016

Joe Rodriguez's notes re Steve
Graeff call

GENE 000981

GENE 000981

 

301

7/26/2016

Email chain involving Joe
Rodriguez, Kimberly Smith, Kim
Simmons, Angela Mauro, Scott
Kohler, Jeff Kennedy, Steven
Graeff, equitycomp-d@gene.com,
reloterm-d@gene.com, hropexit-
d@gene.com re Time Sensitive -
Your Action Required - lnvol
Term and Involuntary Exit E-mail
Form

GENE 003 152

GENE 003 154

 

302

7/26/2016

Email chain involving Joe
Rodriguez, Kimberly Smith, Kim
Simmons, Angela Mauro, Scott
Kohler, Jeff Kennedy, Steven
Graeff, equitycomp-d@gene.com,
reloterm-d@gene.com, hropexit-
d@gene.com re Time Sensitive -
Your Action Required - Invol
Term and Involuntary Exit E-mail
Form

GENE 002906

GENE 002907

 

303

7/27/2016

Email from Joe Rodriguez to Steve
Graeff re Talking Points with
attached Termination Tips and
Talking Points for T. Pruitt

GENE 003203

GENE 003205

 

 

 

304

7/27/2016

Dan Williams' notes re Phone ca11
to Tim's company iPhone

GENE 001921

GENE 001921

 

305

7/27/2016

Joe Rodriguez's notes re Tim Pruitt

GENE 000946

GENE 000946

 

306

Various

Joe Rodriguez Employee Relations
file re Tim Pruitt

GENE 000933

GENE 001090

 

307

Personnel Alerts Recommended
Procedures

GENE 004508

GENE 004512

 

308

Various

Steve Graeff notebook pages re
Tim Pruitt

GENE 001942

GENE 001959

 

 

 

309

Various

 

Steve Graeff notebook pages re
Matt Wehner

 

GENE 003818

 

GENE 003 837

 

4149-5164-6234

_11_

DEFENDANT GENENTECH, INC.’s
AMENDED TRIAL EXHIBIT LIST
CASE No. 2:17-Cv-00822-JAM-AC

 

 

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Steve Graeff notebook pages re
310 Various Rudy Evangelista GENE 004058 GENE 004063
Feedback Tool: Summary for Will
311 7/11/2017 Smith GENE 004491 GENE 004496
312 2012 Tim Pruitt's 2012 W-2 GENE 000244 GENE 000244
313 2013 Tim Pruitt's 2013 W-2 GENE 000282 GENE 000282
314 2014 Tim Pruitt's 2014 W-2 GENE 000338 GENE 000338
315 2015 Tim Pruitt's 2015 W-2 GENE 000396 GENE 000396
316 2016 Tim Pruitt's 2016 W-2 GENE 000453 GENE 000453
Beneflts Conflrmation Statement -
317 12/1/2014 Pruitt, Timothy GENE 000739 GENE 000740
Beneflts Enrollment Summary -
318 11/11/2015 Pruitt, Timothy GENE 000741 GENE 000742
U.S. Roche Medical and
Prescription Plan Summary Plan
Description effective January 1,
319 1/1/2016 2016 GENE 001421 GENE 001484
U.S. Roche Dental Plan Summary
Plan Description effective January
320 1/1/2016 1, 2016 GENE 001502 GENE 001520
U.S. Roche Vision Plan Summary
Plan Description effective January
321 1/1/2016 1, 2016 GENE 001535 GENE 001546
322 10/21/2016 EDD My Claim Summary Fine 000041 Fine 000041
Letter from Social Security
Administration to Timothy
Anthony Pruitt re claim
323 l 1/3/2017 information Fine 000014 Fine 000015
Letter from Social Security
Administration to Timothy A.
Pruitt re Notice of Award
324 12/9/2017 (redacted) Fine 000009 Fine 000009
Robert Half Hourly Employment
Agreement and Individual ROBERT_HAL ROBERT_HAL
325 11/28/2016 Assessment Form for Tim Pruitt F 000056 F 000063
Email from Amanda McCartney
(Advantage Resourcing) to Tim
Pruitt re Desktop opening in
326 3/21/2017 Fairfield PruittOO666 PruittOO667

 

 

 

 

DEFENDANT GENENTECH, INC.’S
AMENDED TRIAL EXHIBIT LIST
CASE No. 2:17-Cv-00822-JAM-AC

_ 12 _
4149-5164-6234

 

.l>b.)l\)

\OoO\lO\L/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email from Amanda McCartney
(Advantage Resourcing Technical
Staffmg) to Tim Pruitt re First Day
Reporting Instructions: 4/ 17 and
327 4/ 13/2017 background check forms Pruitt00687 Pruitt00697
Robert Half Hourly Employment
Agreement and Individual ROBERT_HAL ROBERT_HAL
328 7/31/2017 Assessment Form for Tim Pruitt F 000137 F 000146
Tim Pruitt job search records from Pruitt00919 PruittOO919
329 7/ 16/2018 CareerBuilder
Declaration of Custodian of ADVANTAGE ADVANTAGE
Records from Advantage _RESOURCIN __RESOURCIN
330 7/30/2018 Technical Resourcing, Inc. G 000051 G 000051
ADVANTAGE ADVANTAGE
Advantage Technical Resourcing, __RESOURCIN _RESOURCIN
331 Inc. records re Tim Pruitt G 000096 G 000114
MONSTER__OO MONSTER_OO
332 Various Monster.com records re Tim Pruitt 0001 0036
Robert Half International Inc.
Declaration of Custodian of
Records and accompanying
records regarding Timothy A. ROBERT_HAL ROBERT__HAL
333 Various Pruitt F 000001 F 000025
Dr. Joel Fine Progress Note re Tim
334 8/8/2016 Pruitt Fine 000045 Fine 000045
Dr. Joel Fine Progress Note re Tim
335 10/26/2016 Pruitt Fine 000038 Fine 000038
Letter from Alexis Rabourn to Dr.
336 3/27/2017 Joel Fine re Timothy Pruitt Pruitt00649 Pruitt00649
Letter from Alexis Rabourn to Dr.
337 8/17/2017 Joel Fine re Timothy Pruitt PruittOO645 PruittOO645
Dr. Joel Fine Progress Note re Tim
338 8/22/2017 Pruitt Fine 000030 F inc 000030
Letter from Alexis Rabourn to Dr. Rabourn Rabourn
339 10/31/2017 Joel Fine re Timothy Pruitt 000050 000050
Letter from Alexis Rabourn to Dr. Rabourn Rabourn
340 1/16/2018 Joel Fine re Timothy Pruitt 000049 000049
Dr. Joel Fine Progress Note re Tim
341 4/9/2018 Pruitt Fine 000004 Fine 000004
Dr. Joel Fine Progress Note re Tim
342 6/1/2018 Pruitt Fine 000003 Fine 000003
343 7/31/2018 MMPI-Z-RF Interpretive Report N/A N/A

 

 

 

 

DEFENDANT GENENTECH, INC.’S
AMENDED TRIAL EXHIBIT LIST
CASE No. 2:17-cv-00822-JAM-AC

_ 13 -
4149-5164-6234

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

   

 

 

344 2 9/28/2018 w

RaeysCertiflcate of No Records b

`

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

Neil Jagpal's HCO lnvestigations
Case Report re Barbara Malone

345 3/28/2017 (redacted) GENE 004588 GENE 004590
Neil Jagpal's HCO lnvestigations
Case Report re Leslie DiGianni

346 3/28/2017 (redacted) GENE 004620 GENE 004622
Gang Lu's Employee Relations file

347 Various (redacted) GENE 004591 GENE 004619
Maribel Villalpando's Employee

348 Various Relations file (redacted) GENE 004623 GENE 004639
Nicholas Song's Employee

349 Various Relations file (redacted) GENE 004640 GENE 004693
Shiba Randhawa's Employee

350 Various Relations file (redacted) GENE 004694 GENE 004727
Portions of Matt Wehner's

351 Various Employee Relations file (redacted) GENE 004181 GENE 004472

352 Matt Wehner's text messages GENE 004513 GENE 004517

353 Notes re Matt Wehner GENE 004115 GENE 004120
Surveillance Video of Matt

354 7/17/2018 Wehner GENE 004476 GENE 004476
Surveillance Video of Matt

355 7/17/2018 Wehner GENE 004477 GENE 004477
Surveillance Video of Matt

356 7/27/2018 Wehner GENE 004478 GENE 004478
Surveillance Video of Matt 1

357 8/1/2018 Wehner GENE 004479 GENE 004479
Surveillance Video of Matt

358 8/1/2018 Wehner GENE 004480 GENE 004480
Surveillance Video of Matt

359 8/7/2018 Wehner GENE 004481 GENE 004481
Surveillance Video of Matt

360 8/9/2018 Wehner GENE 004482 GENE 004482
Surveillance Video of Matt

361 8/10/2018 Wehner GENE 004483 GENE 004483
Surveillance Video of Matt

362 8/15/2018 Wehner GENE 004484 GENE 004484

363 8/28/2018 Personnel Alert for Matt Wehner GENE 004473 GENE 004475
Demonstrative: Timeline of events

364 2016 in 2016 N/A N/A
Demonstrative: Graphic summary
of Pruitt time reporting on July 13,

365 7/13/2016 2016 N/A N/A

 

4149-5164~6234

_14_

DEFENDANT GENENTECH, INC.’s
AMENDED TRIAL ExH!Brr LisT
CASE No. 2:17-cv-00822-JAM-AC

 

 

 

\OOO\IO’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

366

7/26/2016

 

b Demonstrative: Summary of b w

cafeteria misconduct incident

N/A

  

N/A

 

367

7/26/2016

Demonstrative: Summary of July
26, 2016 meeting

N/A

N/A

 

368

Demonstrative: Graphic summary
of prior time reporting counseling

N/A

N/A

 

369

Demonstrative: Key players and
personnel

N/A

N/A

 

370

Demonstrative: Timeline of key
events

N/A

N/A

 

371

Demonstrative: Summary and
background for witness Steve
Graeff

N/A

N/A

 

372

Demonstrative: Summary and
background for witness Dan
Williams

N/A

N/A

 

373

Demonstrative: Summary and
background for witness Joe
Rodriguez

N/A

N/A

 

374

Demonstrative: Summary and
background for witness Karen Hall

N/A

N/A

 

375

Demonstrative: Jury instructions
regarding claims and defenses

N/A

N/A

 

376

Demonstrative: List of testimony
expected from Timothy Pruitt

N/A

N/A

 

377

Demonstrative: List/summary of
expected testimony from key
witnesses

N/A

N/A

 

378

Demonstrative: Magazine covers,
Diversity Inc. and ComputerWorld
articles

N/A

N/A

 

379

Demonstrative: Chart of Pruitt job
applications (based on Cohen-
Steiner expert reports)

N/A

N/A

 

380

Demonstrative: Counts of job
advertisements for jobs within a
60-mile drive of Suisun City, CA
(based on Cohen-Steiner reports)

N/A

N/A

 

381

 

 

 

Demonstrative: Unemployment
rates (based on Cohen-Steiner
reports)

 

N/A

N/A

 

 

 

 

4149-5164-6234

_15_

DEFENDANT GENENTECH, INC.’s
AMENDED TRIAL EXHIBIT LIST
CASE No. 2:17-Cv-00822-JAM-AC

 

 

\OOO\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

382

Dn…ti; 61

unemployment duration (based on
Cohen-Steiner reports)

N/A

    

N/A

 

383

Demonstrative: Chart of ERI
salary data in selected California
cities (based on Cohen-Steiner
reports)

N/A

N/A

 

384

Demonstrative: Chart of damages
calculations based on O’Bryan
expert report

N/A

N/A

 

385

Demonstrative: Summary of
findings by expert psychiatrist Dr.
Kalish

N/A

N/A

 

386

Demonstrative: Collection of
excerpts from Pruitt performance
reviews

N/A

N/A

 

387

Demonstrative: Excerpts from
Genentech Code of Conduct

N/A

N/A

 

388

Demonstrative: Excerpts from
Genentech Employee Behavior
and Disciplinary Action Policy

N/A

N/A

 

389

Demonstrative: Excerpts f`rom
Genentech Equal Employment
Opportunity Policy and Non-
Discrimination Policy

N/A

N/A

 

390

Demonstratives: Excerpts from
case exhibits, including letters,
memos, emails, security logs.

N/A

N/A

 

391

Demonstrative: Area map
showing the Vacaville and Dixon
locations

N/A

N/A

 

392

Demonstrative: Security video
footage from 7/21/2016 (Vacaville
cafeteria)

N/A

N/A

 

393

Demonstrative: Summary of
Timothy Pruitt’s employment at
Genentech

N/A

N/A

 

394

Demonstrative: Summary/list/chart
of testimony from witnesses
Ramirez, Vargaz, Rodriguez,
Williams and/or Graeff

N/A

N/A

 

395

 

 

 

Demonstrative: Slide identifying
Genentech

 

N/A

N/A

 

 

 

 

4149-5164-6234

-16_

DEFENDANT GENENTECH, INC.’S
AMENDED TRIAL EXHIBIT LIST
CASE NO. 2:17-CV-00822-JAM-AC

 

 

 

 

 

396

oDestrtive: Summary of Pruitt

misconduct and behavior

    

N/A

N/A

 

397

Demonstrative: Summary of
Pruitt’s complaints

N/A N/A

 

398

Demonstrative: Photos of
Genentech facility and cafeteria

N/A N/A

 

399

Demonstrative: Summary of Pruitt
performance ratings and
compensation over time

N/A N/A

 

400

Demonstrative: Photographs of
Timothy Pruitt

N/A N/A

 

401

 

 

 

Demonstrative: Summary of
misconduct by other employees
and resulting discipline

 

N/A N/A

 

 

 

Dated: March 5, 2019

4149-5164-6234

ORRICK, HERRINGTON & SUTCLIFFE LLP

By:

/s/ Julie A. T otten

 

_17_

JULIE A. TOTTEN

Attorneys for Defendant

GENENTECH, INC.

DEFENDANT GENENTECH, INC.’S
AMENDED TRIAL EXHIBIT LIST
CASE NO. 2:17-CV-00822-JAM-AC

 

 

EXHIBIT C

 

 

\OOO\]O\kll-Bb)l\)»-¢

l\)l\)l\)[\)[\)[\)[\)[\)[\))_¢o-\»_¢»-\v_¢»_\»-\v_¢»_a»-o
OQ\IO\Ll\-BWN'_‘O\OOO\]O\&A-PWN’-‘O

JEAN K. HYAMS (STATE BAR NO. 144425)

jean@levyvinick.com

LEVY VINICK BURRELL HYAMS LLP EXHIBIT C
180 Grand Avenue, Suite 1300

Oakland, CA 94612

Tel.: (510) 318-770

SEAN D. MCHENRY (STATE BAR NO. 284175)
sean@mchenryemployment.com

MCHENRY LAW FIRM

201 Spear St., Suite 1100

San Francisco, CA 94105

Tel.: (415) 494-8422

Attorneys for Plaintiff
TIMOTHY PRUITT

LYNNE C. HERMLE (STATE BAR NO. 99779)
lchermle@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Road

Menlo Park, CA 94025-1015

Telephone: 650 614 7400

Facsimile: 650 614 7401

JULIE A. TOTTEN (STATE BAR NO. 166470)
jatotten@orrick.com

LEO MONIZ (STATE BAR NO. 285571)
lmoniz@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
400 Capitol Mall, Suite 3000

Sacramento, CA 95814-4497

Telephone: 916 447 9200

Facsimile: 916 329 4900

Attorneys for Defendant
GENENTECH, INC.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

TIMOTHY PRUITT, Case No. 2:17-CV-00822-JAM-AC
Plaintiff, AMENDED JOINT TRIAL EXHIBIT
LIST
v.
Trial Date: April l, 2019
GENENTECH, fNC.; AND DOES 1 Time: 9:00 a.m.
THROUGH 10, INCLUSIVE, Courtroom: 6, 14th floor
Judge: Hon. John A. Mendez
Defendants.

Trial Date: April 1, 2019

 

 

 

 

AMENDED JOINT TRIAL EXHIBIT LIST
4157-4456-0922 CASE No. 2:17-Cv-00822-JAM-AC

 

Date Action Filed: April 19, 2017

 

\OCO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Plaintiff Timothy Pruitt and Defendant Genentech, Inc. hereby submit their Amended

Joint Trial Exhibit List, as follows:

 

Policy and Non-Discrimination
Policy

.. quEmmomuayent ,, . _ ,

GENE_001597

 
 

GENE_001597

 

Performance Management and
Corrective Action

GENE_001565

_ GENE_001566

 

Corrective Action

GENE_OO 1 5 99

GENE_001602

 

Systems Specialist I Job
Description

GENE_000242

GENE_000243

 

Tim Pruitt Resume

GENE_001929

GENE_OO 1 93 0

 

2013

Response to 2012 Performance
Review - Tim Pruitt

GENE_002763

GENE_002767

 

6/1/2016

Email from Tim Pruitt to Karen
Hall cc Angela Mauro attaching
Memorandum re Grievance

GENE_002873

GENE_002874

 

6/15/2016

Joe Rodriguez's handwritten
notes re ca11 with Tim Pruitt

GENE_000989

GENE_000993

 

6/17/2016

Email from Joe Rodriguez to
northamerica.askhr@roche.com
re Request

GENE_002974

GENE_002974

 

10.

Various

Email chain involving Tim
Pruitt, Steve Graeff, and Joe
Rodriguez re timecard reminder

GENE_002885

GENE_002886

 

11.

7/1/2016

Email from Ask HR to Tim
Pruitt re AskHR has completed
your request: Time Working
Time (Request #138623),
forwarded July 7, 2016 by Tim
Pruitt to Joe Rodriguez

GENE_003 03 5

GENE_003035

 

12.

7/13/2016

Email from Steve Graeff to Joe
Rodriguez cc Kim Simmons re
update

GENE_003005

GENE_003005

 

13.

Various

Email chain involving Joe
Rodriguez, Steve Graeff, and
Kim Simmons re update

GENE_003000

GENE_003 00 1

 

14.

 

 

Various

 

Email chain involving Kim
Simmons, Joe Rodriguez, and
Steve Graeff re update

 

GENE_002888

 

GENE_0028 89

 

4157-4456-0922

AMENDED JOINT TRIAL EXHIBIT LIST
CASE NO. 2:17-CV-OO822-JAM-AC

 

 

OO\IO’\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

15.

7/18/2016

"mlfrom"s`teve Gfraefto rim `

Pruitt re timecard, forwarded
July 18, 2016 by Tim Pruitt to
Joe Rodriguez

GENE_003 03 6

    

GENE_003 03 6

 

16.

Various

Emails from Matt Wehner re
work attendance

GENE_001032

GENE_OO l 05 4

 

17.

Joe Rodriguez handwritten note
re Matt Wehner - Per emails
provided by T. Pruitt

GENE_OO 1 075

GENE_001075

 

18.

7/21/2016

Genentech cafeteria surveillance
video

GENE_001985

GENE_OO l 98 5

 

19.

7/21/2016

Genentech hallway surveillance
video

GENE_001986

GENE_001986

 

20.

7/22/2016

Incident Report

GENE_001987

GENE_001987

 

21.

7/25/2016

Email from Joe Rodriguez to
Steve Graeff re Meeting Talking
Points with attachment of Tips
and Talking Points for T. Pruitt
Discussion

GENE_003 080

GENE_003 082

 

22.

7/25/2016

Joe Rodriguez's handwritten
notes re ca11 with Steve Graeff

GENE_000940

GENE_000940

 

23.

7/25/2016

Email from Joe Rodriguez to
Tim Pruitt re Outcome

GENE_0032 1 3

GENE_0032 1 3

 

24.

7/26/2016

Joe Rodriguez's handwritten
notes re voicemail and ca11 with
Tim Pruitt

GENE_00093 7

GENE_00093 9

 

25.

7/26/2016

Memorandum from Joe
Rodriguez to Tim Pruitt re
Results of Internal Investigation

GENE_000947

GENE_000947

 

26.

7/27/2016

Steve Graeff typewritten notes re
Phone ca11 to Tim Pruitt
regarding final decision and
termination

GENE_001939

GENE_001939

 

27.

7/27/2016

Email chain involving Javier
Vargaz and Joe Rodriguez re
Tim Pruitt

GENE_003 129

GENE_003 129

 

28.

8/1/2016

COBRA Notice to Timothy
Pruitt & Family

GENE_003 8 8 1

GENE_003 8 90

 

29.

2012

Tim Pruitt’s 2012 Compensation
Statement

GENE_OO 1 663

GENE_OO l 665

 

 

30.

 

2013

 

Tim Pruitt’s 201-3 Compensation
Statement

 

GENE_003872

 

GENE_003 872

 

 

 

4157-4456-0922

AMENDED JOINT TRIAL EXHIBIT LIST
CASE NO. 2117-CV-00822-JAM-AC

 

 

 

\lO\Ul-i>wl\)

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

   

  

     

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31. 2012 2912 PaYment Summanes for GENE_000247 GENE_000281
T1m Pru1tt

32. 2013 2913 Pa.yment Summa”es for GENE 000284 GENE_000337
T1m Pru1tt _

33. 2014 2914 Pa.yment S““”“anes for GENE 000340 GENE_000395
T1m Pru1tt _

34. 2015 2915 Pa¥me“t S“mma“es for GENE 000399 GENE_000452
T1m Pru1tt _

35. 2016 2919 Pa.yment Summanes for GENE_000455 GENE_000488
T1m Pru1tt

36. 2009 2009 RsU Grant Notice GENE_003 891 GENE“003891

37. 2009 2009 s-sAR Granr Notice GENE_003 892 GENE__003 892

38. 2010 2010 RsU Grant Notice GENE_003 893 GENE_003 893

39. 2010 2010 s-sAR Grant Notice GENE_003 894 GENE_003 894

40. 2011 2011 s-sAR Grant Notice GENE_003 895 GENE_003 895

41. 2012 2012 s-sAR Grant Notice GENE_003 896 GENE_003 896

42. 2014 2014 s-sAR/Rsu Grant Notice GENE_003 897 GENE_003 897

43. 2015 2015 s-sAR/Rsu Grant Notice GENE_003898 GENE_003898

44. 2016 2016 s-sAR/Rsu Grant Notice GENE_003 899 GENE_003 899

45. 2009 Y.ear 1999 2999 Statement for GENE_003990 GENE_003992
T1m Pru1tt

46. 2010 Y.ear 999 2919 Statement for GENE 003993 GENE 003995
T1m Pru1tt ~ _

47. 2011 Y.ear 1999 2911 Statement for GENE 003996 GENE 003998

» T1m Pru1tt _ _

48. 2012 Y.ear 1399 2912 Statement for GENE 003999 GENE 004002
T1m Pru1tt t _

49. 2013 Y.ear 1399 2913 Statement for GENE 004003 GENE 004006
T1m Pru1tt ‘“ _

50. 2014 Y.ear 1999 2914 Statement for GENE_004007 GENE 004010
T1m Pru1tt ~

51. 2015 Y.e"“ 1999 2915 Statement for GENE_004011 GENE 004015
T1m Pru1tt `°

52. 2016 Y.e"“ 1399 2919 Statement for GENE 004016 GENE 004023
T1m Pru1tt " _

53. 2017 Y.e"“ 1999 2917 Statement for GENE_004024 GENE 004027
T1m Pru1tt ~

54. 7/27/2016 rim Pnnn Roche LTI Awards GENE_003 989 GENE_003 989

55. 7/14/2018 Eq“atex St°°k I.)Ortf°ll.° GENE 003 900 GENE 003 903
Statement for T1m Pru1tt _ _

56. Roche s-sAR Plan GENE_003975 GENE_003988

 

 

 

4157-4456-0922

AMENDED JOINT TRIAL EXHIBIT LIST
CASE No. 2:17-Cv-00822-JAM-AC

 

 

 

.(>b.)[\)

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

  

 

  

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57. 8/17/2009 Restricted Stock Unit Plan GENE_003920 GENE_003924
Plan Description of the Roche S-
58. 8/17/2009 SAR Plan and 2009 Addendum GENE_003942 GENE_003947
United States
Roche Restricted Stock Unit
59. 9/1/2009 Plan ,,Roche RSU Plan,, GENE_003925 GENE_003937
Roche S-SAR Plan 2009
60. 9/1/2009 Addendum United States GENE_003970 GENE_003974
61. 9/16/2009 RSU Plan Agreement GENE_003919 GENE_003919
62. 9/16/2009 S-SAR Plan Agreement GENE_003940 GENE_003941
Roche Restricted Stock Unit
63. 1/1/2013 Plan ,,Roche RSU Plan,, GENE_003904 GENE_003918
64. 1/1/2013 Roche S-SAR Plan GENE_003948 GENE_003964
Roche Restated and Amended S-
65. 1/1/2013 SAR Plan 2013 Addendum GENE_003965 GENE__003969
United States
Roche Long Term S-SAR &
66. 3/6/2014 RSU Plan Agreement GENE_003938 GENE_003939
67 . Tim Pruitt Resume Pruitt005 67 Pruitt005 68
. Tim Pruitt job search records . .
68. Varlous October 2016 _ May 2017 Pru1tt00444 Pru1tt00551
. Tim Pruitt job search records . .
69. Various from July 2017 _ May 2018 Pru1tt00733 Pru1tt00857
. Tim Pruitt job search records . .
70. Various from May 2018 _ October 2018 Pru1tt00935 Pru1tt01077
Tim Pruitt job search records
71. Various from October 2018 - February Pruitt01092 Pruit101223
2019
72. 8/21/2017 Tl.m Pm‘“l°b Sear°h records Prnir100918 Prn11100918
with Zymergen
Alameda County Human
73. 8/3/2018 Resource Services My Pruitt00917 Pruitt00917
Applications
Alameda County Human
Resource Services Department ALAMEDA_C
74. Various Declaration of Custodian of ALAMEDA_CO OUNTY 0000
UNTY 000001 ~
Records and Document t 30
Production
Tim Pruitt job search summary
75. Various from Monster.com from January Pruitt00858 Prui1100865
2017 - July 2018

 

4157-4456-0922

AMENDED JOINT TRIAL EXHIBIT LIST
CASE No. 2:17-Cv-00822-JAM-AC

 

 

 

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

  

76.

3/22/2017

` Ema1l from Adata 1

 

Resourcing to Tim Pruitt re
Onsite lnterview with Conduent:
3/23 @ 10AM

Pruitt00668 Pruitt00673

 

77.

 

 

2017

 

Advantage Resourcing pay

statements for Tim Pruitt Pru1tt00573 Pru1tt00582

 

 

 

 

Dated: March 5, 2019

Dated: March 5, 2019

Dated: March 5, 2019

4157-4456-0922

LEVY VINICK BURRELL HYAMS LLP

By: /s/ Jean K. Hyams (as authorized on Mar. 5, 2019)
SEAN D. MCHENRY

Attorneys for Plaintiff
TIMOTHY PRUITT

MCHENRY LAW FIRM

By: /s/ Sean D. McHenry (as authorized on Mar. 5, 2019)
SEAN D. MCHENRY

Attomeys for Plaintiff
TIMOTHY PRUITT

ORRICK, HERRINGTON & SUTCLIFFE LLP

By: /s/ Julie A. Totten
JULIE A. TOTTEN

 

Attomeys for Defendant
GENENTECH, INC.

_ 5 _ AMENDED JOINT TRIAL EXHIBIT LIST
CASE NO. 2:17~CV-00822-JAM-AC

 

